Title: From Benjamin Franklin to Vergennes, 24 March 1783
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Passy ce 24 mars 1783
Je desirerois, Monsieur le Comte, faire imprimer la Traduction du Livre des Constitutions des Etats-Unis de l’Amerique publié en 1781 à Philadephie par Ordre du Congrès Général; plusieurs de ces Constitutions ont dèja paru dans le Journal des Affaires de l’Angleterre et de l’Amerique, d’autres ont déja paru ailleurs, mais il n’en existe pas encore de Traduction complette, celle dont j’ai l’honneur de parler à votre Excellence, qui formera un Volume in octavo, renferme les diverses Constitutions des Etats-Unis, leur Traité avec la France, et ne contient aucunes matieres étrangeres; J’ai pris pour cet objet des arrangemens avec le Sr. Pierres qui est prêt à commencer l’Impression, J’esper que Votre Excellence voudra bien donner son Agrément à cette Publication.
Le Sr. Pierres a besoin d’une Permission de M. le Garde des Sceaux pour imprimer et pour debiter ensuite cet Ouvrage, lorsqu’il m’aura livré le Nombre d’Exemplaires convenu; comme J’aurois lieu de souhaiter que cette Traduction pût paroître sous peu de tems, je serai très obligé à votre Excellence si elle veut bien engager M. le Garde de Sceaux à faire expedier promptement son ordre et même dans le Cas où les Formalités requises pour cette Expédition exigeroient un certain tems, de l’engager à autoriser par une Lettre le Sr. Pierre à commencer l’Impression.

J’ai l’honneur d’être avec une respectueuse Consideration, de Votre Excellence, Le très humble et très obeissant Serviteur
B Franklin
[Son] Exce. le Comte de Vergennes.
 
Endorsements: Envoyé copie à M. le Garde des Sceaux le 30. Mars 1783. / M. franklin / M. de R [Rayneval]
